DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 12-24 are pending and examined below. This action is in response to the claims filed 5/17/21.

Response to Amendment
Applicant’s arguments, see Applicant Remarks Rejections Under 35 U.S.C. § 103 filed on 5/17/21, regarding Rejections Under 35 U.S.C. § 103 have been fully considered and have not been found persuasive in view of amendments of 5/17/21.
Applicant’s remarks, pages 8-9, asserts Nou lacks disclosure or suggestion of “combining the sensor data of a plurality of functional components of the offboard domain” and “in accordance with the predefined aggregation instruction”. However, the Non-Final rejection of 3/29/21 rejects the claimed elements utilizing the combination of Kelly in view of Albright and Nou. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 As previously written and reiterated below, Kelly discloses the predefined aggregation instruction by combining the sensor data of a plurality of functional components of their respective domain in Fig. 13 and ¶199-205 where stimulus input as well as prior status/state/time/connection etc. is combined in defining whether or not to send 
In the explicit recitation of the home and vehicle telematics status and control system of Nou in combination with the IFTTT control of Albright and the external and local network devices collaboration as well as the use of the system in buildings and vehicles of Kelly, all of the elements as claimed are disclosed.
Further details regarding the actual predefined aggregation instruction or what/how the sensor data is combined may overcome the rejection as written, however the current claim elements as written and understood are covered by the combination of prior art below.

Therefore, all Rejections Under 35 U.S.C. § 103 are maintained and reiterated below.

The office advises the utilization of interviews in the process of creating the most efficient and constructive examination process in that the interpretations of the examiner and applicant of both the art of record as well as the present application are expressed in a mutual agreement in order to create and push forward the most productive discussions/amendments to move towards allowance.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-13 and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2015/0382436) in view of ALBRIGHT, D., "How to Use GPS Location to Make Your House Welcome You Home," herein Albright and Nou (US 2007/0156881).

Regarding claims 12, and 22-24, Kelly discloses a wireless network control system including a method for coordinating operation of at least one functional component in a motor vehicle with operation of another functional component of the motor vehicle or with operation of at least one functional component not on board the motor vehicle, the method comprising (¶68-69, ¶172-174 and ¶556 – network devices include both local area network and external networks where a network can be a vehicle, where network devices corresponding to the recited functional component i.e. garage door opener, lights etc., and multiple devices can be operated jointly corresponding to the recited coordinated operation, the disclosure of communication of multiple networks communicating through gateways to control functional components on other networks with the ability for one of those networks to be a vehicle/automobile fulfils the claim as currently written): 
receiving, at a controller, a first context message from a gateway device of an onboard domain (Fig. 5 and ¶129-132 – local area network corresponding to the recited onboard ; 
receiving, at the controller, a second context message from a gateway of an offboard domain, wherein the onboard domain comprises the at least one functional component in the motor vehicle and the offboard domain comprises the at least one functional component not on board the motor vehicle (Fig. 5 and ¶126-132 – access device 108 connected to external network corresponding to the recited offboard domain, where LAN devices corresponding to the recited onboard functional component, and Fig. 5 shows access device 108 as being a mobile phone or a portable mobile terminal which may subscribe to status data notifications/updates from network device 302 corresponding to the recited offboard functional component), and 
wherein each context message is generated for its respective domain and describes a current situation occurring in its respective domain (¶130 - cloud network 114 may transmit a communication 538 of such status data corresponding to the recited context message for current situation of devices), and 
each context message is generated from sensor data or status data of the at least one functional component of its respective domain in accordance with a respective predefined aggregation instruction (¶77 – multiple sensors for home automation are disclosed corresponding to the recited context message generated from sensor/status data of functional components where ¶168-170 – rules engine corresponding to the recited predefined aggregation instruction) or 
is generated from at least one other context message (¶170 – remote device activation corresponding to the recited control from a different context message); 
providing, in a memory device of the controller, at least one context rule generated in an automated manner (¶198-199 and Fig. 13 – rule initiated based on automatic detection corresponding to the recited rule generated in an automated manner) or 
defined by a user using an operator device (¶198-199 and Fig. 13 – user input corresponding to the recited use of an operator device); 
determining, using a monitoring device of the controller, at least one predefined control instruction for the at least one functional component of its domain based on the at least one context rule and its respective context message received by the controller or based on at least on a received context message using a separate aggregation instruction (Fig. 13 and ¶199-204 – secondary device corresponding to the recited monitoring device, detect stimulus corresponding to the recited respective context message, and change state corresponding to the recited one predefined control instruction where based on input or motion corresponding to the recited monitoring input or separate aggregation instruction); and 
controlling, using the monitoring device of the controller, each functional component using the determined at least one predefined control instruction (Fig. 13 and ¶199-204 – change state corresponding to the recited control functional component where secondary device corresponding to the recited monitoring device), 
wherein at least one of the context messages is generated in accordance with the predefined aggregation instruction by combining the sensor data of a plurality of functional components of their respective domain or based on at least one other context message in order for a situation description to be abstracted or broken down (Fig. 13 and ¶199-205 – stimulus input as well as prior status/state/time/connection etc. is combined in defining whether or not to send communication corresponding to the recited generating message in accordance with combined data). 
	While Kelly does disclose external and local network devices collaboration as well as the use of the system in buildings and vehicles, even in an automobile (¶77), it does not explicitly disclose the collaboration of vehicular systems i.e. onboard combined with building systems i.e. offboard. However Albright discloses “welcome home” actions triggered by car based GPS systems (Albright - page 2/5) corresponding to the recited use of vehicular trigger to activate offboard systems.
The combination of multiple network gateway control system of Kelly with the explicit use of using context messages through IFTTT in Albright such as applying car-based GPS systems (page 2) as well as welcome home actions such as controlling lights, HVAC, and door locks etc. (pages 2-3) explicitly discloses the system’s ability to provide context messages of both onboard and offboard systems in combination with the multiple network gateway communication system and status check of Kelly fulfils all of the claimed elements as currently written including context messages going both two and from both onboard and offboard networks.
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the wireless network control system of Kelly with the explicit vehicle/home collaboration of Albright in order to trigger an action at home when a user leaves work (Albright – page 1/5). 

	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the external and local network devices collaboration as well as the use of the system in buildings and vehicles of Kelly in view of Albright with the home and vehicle telematics status and control system of Nou in order to remotely check and control the status of devices within a home using a mobile communications network (Nou - ¶5).

Regarding claim 13, Kelly further discloses the at least one functional component of the onboard domain comprises at least one of (¶77 – network devices corresponding to the recited functional component both onboard and offboard, the “at least one of” element designates only one element is required): 
an infotainment system (¶77 - radio), 
a seat adjustment control unit (¶469 – actuating and sensing systems within a seat cushion), 
a heating element (¶226), 
an air-conditioning or ventilation device (¶226 – AC/fan), 
a lighting device (¶77), 
a positioning device (¶77 – navigation devices include positioning), or 
a navigation device (¶77). 

Regarding claim 15, Kelly further discloses the at least one offboard domain comprises at least one of (¶68-69 – devices connected to external networks corresponding to the recited offboard domain): 
an appliance network of a building comprising at least one domestic appliance as the at least one functional component (¶68 - one or more electronic devices (e.g., appliances)), 
a portable mobile terminal comprising at least one application program as the at least one functional component (Fig. 5 shows access device 108 as being a mobile phone or a portable mobile terminal controlling network devices corresponding to the recited functional component), or 
an internet area comprising at least one internet service as the at least one functional component (¶68 – local and external area networks including cloud and internet connecting network devices corresponding to the recited functional component). 

each gateway device of its respective domain is configured to convert the respective context message into a predefined message format before sending it (¶199-205 - communication is conditioned based on a condition specified in the rules corresponding to the recited converted context message into predefined format before sending it). 

Regarding claim 17, Kelly further discloses the predefined aggregation instruction is executed by the respective gateway device, by the at least one functional component of the respective domain, or the controller (¶205-208 – master device performing control corresponding to the recited execution of instruction where master device is the controller and the network device may be directly part of the master device corresponding to the recited executed by the functional device itself). 

Regarding claim 18, Kelly further discloses the controller is provided by a server apparatus not on board the motor vehicle and receives the first context message from the gateway device of the onboard domain (¶68 - remotely configure or control the network devices themselves or one or more electronic devices via cloud network corresponding to the recited controller provided by a server not on board). 
While Kelly does disclose external and local network devices collaboration as well as the use of the system in buildings and vehicles, even in an automobile (¶77), it does not explicitly disclose the collaboration of vehicular systems i.e. onboard combined with building systems i.e. offboard. However Albright discloses “welcome home” actions triggered by car based GPS 
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the wireless network control system of Kelly with the explicit vehicle/home collaboration of Albright in order to trigger an action at home when a user leaves work (Albright – page 1/5). 

Regarding claim 19, Kelly further discloses the controller is provided in the motor vehicle (¶77 and ¶110 – access and control may access the network device 102 locally via the gateway 110 (e.g., communication signal 118) or remotely via the cloud network 114 (e.g., communication signal 120) where local network may be an automobile). 

Regarding claim 20, Kelly further discloses the at least one context rule comprises a condition part and an action part, the condition part describes at least one of the first context message or the second context message, the action part describes the at least one predefined control instruction, and the condition part and the action part are linked to form an IF-THEN rule (¶199-205 – stimulus corresponding to the recited condition part and change state corresponding to the recited action part, where if the stimulus is detected then the predefined control instruction initiates the condition part). 

Regarding claim 21, Kelly further discloses configuring context rules during operation of the motor vehicle (¶196 – modification of rules corresponding to the recited configuring rules); 
adding the context rules during the operation of the motor vehicle (¶196 – modification of rules corresponding to the recited adding rules); or 
deleting the context rules during the operation of the motor vehicle (¶196 – modification of rules corresponding to the recited deleting rules).
Kelly does not explicitly disclose the modification of rules during the operation of a motor vehicle however Albright discloses the use of IFTTT which, being a mobile app, inherently has the capability of being used and adjusted during the operation of the motor vehicle.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the wireless network control system of Kelly with the explicit vehicle/home collaboration of Albright in order to trigger an action at home when a user leaves work (Albright – page 1/5).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2015/0382436) in view of ALBRIGHT, D., "How to Use GPS Location to Make Your House Welcome You Home," herein Albright and Nou (US 2007/0156881), as applied to claim 13 above, further in view of Han (US 2013/0049669).

Regarding claim 14, Kelly does not explicitly control seat adjustment using a motor however Han discloses a method of controlling seat position including the seat adjustment control unit comprises a motor for adjusting a seat position (¶6). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the wireless network control system of Kelly with the automatic seat 

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Konrardy et al. (US 2021/0039513) discloses a combination of communication and sensor data in order to utilize a more robist understanding of the environment corresponding to the recited aggregate data relying upon combination data (¶110).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/HUNTER B LONSBERRY/            Supervisory Patent Examiner, Art Unit 3665